DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takigawa et al US 2017/0270434.
Regarding claim 1, Takigawa et al discloses a cutting fluid amount adjusting device for adjusting a discharge amount of cutting fluid from at least one cutting fluid nozzle included in a cutting fluid supplying device for supplying the cutting fluid to a machining region of a machine tool for machining a workpiece, the cutting fluid amount adjusting device comprising: a data acquirer configured to acquire at least data indicating a machining state by the machine tool and data relating to the cutting fluid supplied from the cutting fluid supplying device; a preprocessor configured to create, based on the data acquired by the data acquirer, data used in machine learning; and a machine learning device configured to execute, based on the data created by the preprocessor, processing of the machine learning relating to the discharge amount of the cutting fluid from the cutting fluid nozzle under an environment in which machining of the workpiece by the machine tool is performed. See FIG. 1, 2, and 5A-7 and paragraphs [0010]-[0032].

Regarding claim 2, Takigawa et al discloses wherein the preprocessor creates, as data used in supervised learning by the machine learning device, state data containing at least tool data including information concerning a tool used in the machining of the workpiece by the machine tool, machining condition data including information concerning machining conditions in the machining of the workpiece by the machine tool, workpiece data including information concerning the workpiece machined by the machine tool, cutting fluid data including information concerning the cutting fluid supplied to the machining region of the machine tool by the cutting fluid supplying device, machining process data including information concerning a machining process of the workpiece by the machine tool, cutting fluid discharge position data including information concerning a discharge position of the cutting fluid by the cutting fluid nozzle and cutting fluid discharge amount data including an amount of the cutting fluid discharged from the cutting fluid nozzle included in the cutting fluid supplying device and label data containing at least discharge amount propriety data indicating propriety of the discharge amount of the cutting fluid discharged from the cutting fluid nozzle, and the machine learning device includes a learner configured to generate, based on the state data and the label data, a learning model associating the machining state by the machine tool and a state of the cutting fluid supplied from the cutting fluid supplying device with the propriety of the discharge amount of the cutting fluid discharged from the cutting fluid nozzle. See FIG. 1, 2, and 5A-7 and paragraphs [0010]-[0032].

Regarding claim 3, Takigawa et al discloses wherein the preprocessor creates, as data used in estimation by the machine learning device, state data containing at least tool data including information concerning a tool used in the machining of the workpiece by the machine tool, machining condition data including information concerning machining conditions in the machining of the workpiece by the machine tool, workpiece data including information concerning the workpiece machined by the machine tool, cutting fluid data including information concerning the cutting fluid supplied to the machining region of the machine tool by the cutting fluid supplying device, machining process data including information concerning a machining process of the workpiece by the machine tool, cutting fluid discharge position data including information concerning a discharge position of the cutting fluid by the cutting fluid nozzle and cutting fluid discharge amount data including an amount of the cutting fluid discharged from the cutting fluid nozzle included in the cutting fluid supplying device, and the machine learning device includes: a learning-model storage configured to store a learning model associating the machining state by the machine tool and a state of the cutting fluid supplied from the cutting fluid supplying device with propriety of the discharge amount of the cutting fluid discharged from the cutting fluid nozzle; and an estimator configured to estimate, based on the state data, the propriety of the discharge amount of the cutting fluid discharged from the cutting fluid nozzle using the learning model stored in the learning-model storage, and the cutting fluid amount adjusting device further comprises a discharge-amount determiner configured to search for a minimum discharge amount of the cutting fluid estimated as good by the estimator and determine the discharge amount of the cutting fluid obtained by the search as an amount of the cutting fluid discharged from the cutting fluid nozzle. See FIG. 1, 2, and 5A-7 and paragraphs [0010]-[0032].

Regarding claim 4, Takigawa et al discloses wherein the preprocessor creates, as data used in supervised learning by the machine learning device, state data containing at least tool data including information concerning a tool used in the machining of the workpiece by the machine tool, machining condition data including information concerning machining conditions in the machining of the workpiece by the machine tool, workpiece data including information concerning the workpiece machined by the machine tool, cutting fluid data including information concerning the cutting fluid supplied to the machining region of the machine tool by the cutting fluid supplying device, machining process data including information concerning a machining process of the workpiece by the machine tool and cutting fluid discharge position data including information concerning a discharge position of the cutting fluid by the cutting fluid nozzle and label data containing at least appropriate discharge amount data including an amount of the cutting fluid discharged from the cutting fluid nozzle, and the machine learning device includes a learner configured to generate, based on the state data and the label data, a learning model associating the machining state by the machine tool and a state of the cutting fluid supplied from the cutting fluid supplying device with the discharge amount of the cutting fluid discharged from the cutting fluid nozzle. See FIG. 1, 2, and 5A-7 and paragraphs [0010]-[0032].

Regarding claim 5, Takigawa et al discloses wherein the preprocessor creates, as data used in estimation by the machine learning device, state data containing at least tool data including information concerning a tool used in the machining of the workpiece by the machine tool, machining condition data including information concerning machining conditions in the machining of the workpiece by the machine tool, workpiece data including information concerning the workpiece machined by the machine tool, cutting fluid data including information concerning the cutting fluid supplied to the machining region of the machine tool by the cutting fluid supplying device, machining process data including information concerning a machining process of the workpiece by the machine tool and cutting fluid discharge position data including information concerning a discharge position of the cutting fluid by the cutting fluid nozzle, and the machine learning device includes: a learning-model storage configured to store a learning model associating the machining state by the machine tool and a state of the cutting fluid supplied from the cutting fluid supplying device with the discharge amount of the cutting fluid discharged from the cutting fluid nozzle; and an estimator configured to estimate, based on the state data, an amount of the cutting fluid discharged from the cutting fluid nozzle using the learning model stored in the learning-model storage, and the cutting fluid amount adjusting device further comprises a discharge-amount determiner configured to determine the amount of the cutting fluid discharged from the cutting fluid nozzle based on an estimation result of the estimator. See FIG. 1, 2, and 5A-7 and paragraphs [0010]-[0032].

Regarding claim 6, Takigawa et al discloses wherein the preprocessor creates, as data used in supervised learning by the machine learning device, state data containing at least tool data including information concerning a tool used in the machining of the workpiece by the machine tool, machining condition data including information concerning machining conditions in the machining of the workpiece by the machine tool, workpiece data including information concerning the workpiece machined by the machine tool, cutting fluid data including information concerning the cutting fluid supplied to the machining region of the machine tool by the cutting fluid supplying device, machining process data including information concerning a machining process of the workpiece by the machine tool, cutting fluid discharge position data including information concerning a discharge position of the cutting fluid by the cutting fluid nozzle, and cutting fluid discharge amount data including an amount of the cutting fluid discharged from the cutting fluid nozzle included in the cutting fluid supplying device and label data containing at least discharge amount propriety data indicating propriety of the discharge amount of the cutting fluid discharged from the cutting fluid nozzle, and the machine learning device includes a learner including: a first learner configured to generate, based on the state data and the label data, a first learning model associating the machining state by the machine tool and a state of the cutting fluid supplied from the cutting fluid supplying device with the propriety of the discharge amount of the cutting fluid discharged from the cutting fluid nozzle; and a second learner configured to generate, based on a result of estimation processing performed using the first learning model generated by the first learner, a second learning model associating the machining state by the machine tool and the state of the cutting fluid supplied from the cutting fluid supplying device with the discharge amount of the cutting fluid discharged from the cutting fluid nozzle. See FIG. 1, 2, and 5A-7 and paragraphs [0010]-[0032].

Regarding claim 7, Takigawa et al discloses wherein the preprocessor creates, as data used in reinforcement learning by the machine learning device, state data containing at least tool data including information concerning a tool used in the machining of the workpiece by the machine tool, machining condition data including information concerning machining conditions in the machining of the workpiece by the machine tool, workpiece data including information concerning the workpiece machined by the machine tool, cutting fluid data including information concerning the cutting fluid supplied to the machining region of the machine tool by the cutting fluid supplying device, machining process data including information concerning a machining process of the workpiece by the machine tool, cutting fluid discharge position data including information concerning a discharge position of the cutting fluid by the cutting fluid nozzle and cutting fluid discharge amount data including an amount of the cutting fluid discharged from the cutting fluid nozzle included in the cutting fluid supplying device and determination data containing at least discharge amount determination data for determining the discharge amount of the cutting fluid discharged from the cutting fluid nozzle and workpiece state determination data for determining a state of the workpiece, and the machine learning device includes: a learner configured to generate, based on the state data and the determination data, a learning model associating the machining state by the machine tool and a state of the cutting fluid supplied from the cutting fluid supplying device with an adjusting behavior for the discharge amount of the cutting fluid discharged from the cutting fluid nozzle; and a decision maker configured to determine, based on the state data, adjustment of the discharge amount of the cutting fluid discharged from the cutting fluid nozzle performed using the learning model generated by the learner, and the cutting fluid amount adjusting device further comprises a discharge-amount determiner configured to determine, based on the determination of the decision maker, the amount of the cutting fluid discharged from the cutting fluid nozzle. See FIG. 1, 2, and 5A-7 and paragraphs [0010]-[0032].

Regarding claim 8, Takigawa et al discloses a system in which a plurality of devices are connected to one another via a network, the plurality of devices comprising a first cutting fluid amount adjusting device configured to adjust a discharge amount of cutting fluid from at least one cutting fluid nozzle included in a cutting fluid supplying device supplying the cutting fluid to a machining region of a machine tool that machines a workpiece, the first cutting fluid amount adjusting device including: a data acquirer configured to acquire at least data indicating a machining state by the machine tool and data relating to the cutting fluid supplied from the cutting fluid supplying device; a preprocessor configured to create, based on the data acquired by the data acquirer, data used in machine learning; and a machine learning device configured to execute, based on the data created by the preprocessor, processing of the machine learning relating to the discharge amount of the cutting fluid from the cutting fluid nozzle in an environment in which machining of the workpiece by the machine tool is performed, wherein the preprocessor creates, as data used in supervised learning by the machine learning device, state data containing at least tool data including information concerning a tool used in the machining of the workpiece by the machine tool, machining condition data including information concerning machining conditions in the machining of the workpiece by the machine tool, workpiece data including information concerning the workpiece machined by the machine tool, cutting fluid data including information concerning the cutting fluid supplied to the machining region of the machine tool by the cutting fluid supplying device, machining process data including information concerning a machining process of the workpiece by the machine tool, cutting fluid discharge position data including information concerning a discharge position of the cutting fluid by the cutting fluid nozzle and cutting fluid discharge amount data including an amount of the cutting fluid discharged from the cutting fluid nozzle included in the cutting fluid supplying device and label data containing at least discharge amount propriety data indicating propriety of the discharge amount of the cutting fluid discharged from the cutting fluid nozzle, and the machine learning device includes a learner configured to generate, based on the state data and the label data, a learning model associating the machining state by the machine tool and a state of the cutting fluid supplied from the cutting fluid supplying device with the propriety of the discharge amount of the cutting fluid discharged from the cutting fluid nozzle. See FIG. 1, 2, and 5A-7 and paragraphs [0010]-[0032].

Regarding claim 9, Takigawa et al discloses wherein the plurality of devices comprise a computer including the machine learning device, the computer acquires at least one learning model generated by the learning in the learner of the first cutting fluid amount adjusting device; and the machine learning device included in the computer performs optimization and streamlining based on the acquired learning model. See FIG. 1, 2, and 5A-7 and paragraphs [0010]-[0032].

Regarding claim 10, Takigawa et al discloses wherein the plurality of devices comprise a second cutting fluid amount adjusting device different from the first cutting fluid amount adjusting device; and a learning result by the learner included in the first cutting fluid amount adjusting device is shared by the second cutting fluid amount adjusting device. See FIG. 1, 2, and 5A-7 and paragraphs [0010]-[0032].

Regarding claim 11, Takigawa et al discloses wherein the plurality of devices comprise a second cutting fluid amount adjusting device different from the first cutting fluid amount adjusting device; and data observed in the second cutting fluid amount adjusting device is usable in the learning by the learner included in the first cutting fluid amount adjusting device via the network. See FIG. 1, 2, and 5A-7 and paragraphs [0010]-[0032].

Regarding claim 12, Takigawa et al discloses system in which a plurality of devices are connected to one another via a network, the plurality of devices comprising a first cutting fluid amount adjusting device configured to adjust a discharge amount of cutting fluid from at least one cutting fluid nozzle included in a cutting fluid supplying device for supplying the cutting fluid to a machining region of a machine tool that machines a workpiece, the first cutting fluid amount adjusting device including: a data acquirer configured to acquire at least data indicating a machining state by the machine tool and data relating to the cutting fluid supplied from the cutting fluid supplying device; a preprocessor configured to create, based on the data acquired by the data acquirer, data used in machine learning; and a machine learning device configured to execute, based on the data created by the preprocessor, processing of the machine learning relating to the discharge amount of the cutting fluid from the cutting fluid nozzle in an environment in which machining of the workpiece by the machine tool is performed, wherein the preprocessor creates, as data used in supervised learning by the machine learning device, state data containing at least tool data including information concerning a tool used in the machining of the workpiece by the machine tool, machining condition data including information concerning machining conditions in the machining of the workpiece by the machine tool, workpiece data including information concerning the workpiece machined by the machine tool, cutting fluid data including information concerning the cutting fluid supplied to the machining region of the machine tool by the cutting fluid supplying device, machining process data including information concerning a machining process of the workpiece by the machine tool and cutting fluid discharge position data including information concerning a discharge position of the cutting fluid by the cutting fluid nozzle and label data containing at least appropriate discharge amount data including an amount of the cutting fluid discharged from the cutting fluid nozzle, and the machine learning device includes a learner configured to generate, based on the state data and the label data, a learning model associating the machining state by the machine tool and a state of the cutting fluid supplied from the cutting fluid supplying device with the discharge amount of the cutting fluid discharged from the cutting fluid nozzle. See FIG. 1, 2, and 5A-7 and paragraphs [0010]-[0032].

Regarding claim 13, Takigawa et al discloses wherein the plurality of devices comprise a computer including the machine learning device, the computer acquires at least one learning model generated by the learning in the learner of the first cutting fluid amount adjusting device; and the machine learning device included in the computer performs optimization and streamlining based on the acquired learning model. See FIG. 1, 2, and 5A-7 and paragraphs [0010]-[0032].

Regarding claim 14, Takigawa et al discloses wherein the plurality of devices comprise a second cutting fluid amount adjusting device different from the first cutting fluid amount adjusting device; and a learning result by the learner included in the first cutting fluid amount adjusting device is shared with the second cutting fluid amount adjusting device. See FIG. 1, 2, and 5A-7 and paragraphs [0010]-[0032].

Regarding claim 15, Takigawa et al discloses wherein the plurality of devices comprise a second cutting fluid amount adjusting device different from the first cutting fluid amount adjusting device; and data observed in the second cutting fluid amount adjusting device is usable in the learning by the learner included in the first cutting fluid amount adjusting device via the network. See FIG. 1, 2, and 5A-7 and paragraphs [0010]-[0032].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat(Pat) Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747